Citation Nr: 0828108	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee, with instability, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
right knee arthritis, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an increased rating for service-connected 
left Achilles tendon repair, currently evaluated as 40 
percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran-appellant served on active duty from January 1986 
to January 1990, and from August 1990 to August 1993, with 
subsequent service in the Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In October 2007, the Board remanded the claims for 
additional development.  

In July 2007, the veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  A left knee disability was not caused or aggravated by 
service or a service-connected condition.  

2.  The veteran's service-connected chondromalacia of the 
right knee, with instability, is shown to be productive of no 
more than slight recurrent subluxation or lateral 
instability, and not a dislocated right knee semilunar 
cartilage, ankylosis of the right knee, a malunion of the 
right tibia and fibula, or ankylosis.   

3.  The veteran's right knee arthritis is shown to be 
productive of extension to no less than 2 degrees and flexion 
to no less than 90 degrees. 

4.  The veteran's left Achilles tendon repair is shown to be 
productive of symptoms that include pain, weakness, and a 
limitation of motion; factors warranting an extraschedular 
rating are not shown.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by the veteran's active military service or a service-
connected condition; arthritis of the left knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected chondromalacia of the right knee, with 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 
4.71a; Diagnostic Codes 5256, 5257, 5258, 5262 (2007).  

3.  The criteria for a rating in excess of 10 percent for 
service-connected right knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 
5003, 5256, 5260, 5261 and 5262 (2007).  

4.  The criteria for a rating in excess of 40 percent for 
service-connected left Achilles tendon repair have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a; Diagnostic 
Codes 5262, 5271 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he has a left knee disability as a 
result of his service, or, in the alternative, as a result of 
his service-connected right knee disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that: 

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, 
and not due to the natural progress of the 
nonservice-connected disease, will be service 
connected.  However, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury 
unless the baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created before the 
onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the veteran in evaluating the 
aspect of the claim involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  

Service connection is currently in effect for two right knee 
disabilities (chondromalacia of the right knee, with 
instability, and right knee arthritis), and left Achilles 
tendon repair.  

The veteran's service medical records do not show that he 
received any treatment for left knee symptoms.  The veteran's 
separation examination report, dated in March 1990, shows 
that his lower extremities were clinically evaluated as 
normal.  

A military hospital report, dated in January 1993, notes that 
the veteran had bilateral crepitus of the knees.  The 
impression noted chondromalacia patella on the right.  A 
service examination report, dated in March 1996 (apparently 
in association with National Guard duty), also shows that his 
lower extremities were clinically evaluated as normal, 
providing highly probative evidence against this claim.  

As for the post-service non-military medical evidence, it 
consists of VA and non-VA reports, dated between 1993 and 
2008.  This evidence includes a June 1996 VA examination 
report, which shows that the veteran complained of bilateral 
knee symptoms, however, there was no relevant diagnosis.  
Several VA reports, dated beginning in 2001, show that the 
veteran was advised to lose weight and to exercise.  
Beginning in 2002, he was noted to complain of bilateral knee 
pain.  

A QTC examination report, dated in November 2002, shows that 
the veteran asserted that he had been told that he had 
bilateral chondromalacia of both knees.  The diagnoses noted 
bilateral degenerative osteoarthritis.  Associated X-rays 
also revealed osteoarthritis in both knees.  Private 
treatment reports dated beginning in June 2003, show 
treatment for a left knee injury.  A leave request, dated in 
July 2003, shows that the veteran requested leave for 
surgical repair of a rupture left knee tendon.  An August 
2003 VA report shows complaints of left knee pain, that the 
veteran stated that he was told that he had an ACL (anterior 
cruciate ligament) tear.  He was advised to lose weight, and 
exercise three times per week.  A VA magnetic resonance 
imaging (MRI) report, dated in October 2003, contains an 
impression of complete tear of the patellar tendon.  A 
December 2003 report from M.H., M.D., notes complaints of 
left knee pain following a sports accident six months before, 
and that an MRI showed a complete tear of the patellar 
tendon.  Private treatment reports, dated in August 2004, 
show that he underwent an arthroscopy of the left knee with 
chondroplasty, debridement, exploration, and delayed repair 
of a ruptured infrapatellar tendon.  

A VA examination report, dated in February 2008, shows that 
the examiner noted that the veteran sustained a left knee 
injury in 2005, and that the diagnoses included high-riding 
patella of the left knee secondary to old patella tendon 
rupture with degenerative arthritis medial compartment.  The 
examiner essentially concluded that it was less likely than 
not that his left knee condition was caused or aggravated by 
his right knee condition, providing evidence against this 
claim.  

A statement from the veteran's spouse, dated in November 
2002, asserts that the veteran has "numerous unfortunate 
circumstances and hardships related to his service-connected 
disability situation," and that he has experienced 
employment problems, to include frequent visits to the 
doctor's office because of chronic ankle and knee pain, as 
well as other unrelated symptoms.  

The veteran's service medical records from active duty do not 
show treatment for left knee symptoms, nor was a left knee 
disability noted in his March 1990 separation examination 
report.  Therefore, a chronic left knee condition is not 
shown during service.  See 38 C.F.R. § 3.303.  The earliest 
medical evidence of a left knee disorder is dated in 2003, 
with evidence that the veteran injured his knee at that time.  
This is about 12 years after separation from active duty 
service, and this period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

To the extent that the veteran has asserted that the findings 
of left knee crepitus in 1993 show that he had a left knee 
disability as of that date, he was not afforded a diagnosis 
at that time.  In this regard, the Court has held that 
without a pathology to which his reported symptoms can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, there is no competent evidence showing that the 
appellant has a left knee disability that was caused or 
aggravated by his service, or a service-connected condition.  
In this regard, the only competent opinion of record is found 
in the February 2008 VA examination report, and this opinion 
weighs against the claim.  

Finally, there is no competent evidence showing that 
arthritis of the left knee became disabling to a compensable 
degree within one year of separation from active duty.  38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310; Allen.  

With respect to the veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated during active duty service 
for left knee symptoms, and that there is no competent 
evidence showing that the appellant has a left knee 
disability that was caused or aggravated by his service, or a 
service-connected condition), the Board finds that the 
medical evidence outweighs the veteran's contentions that he 
has a left knee disability that is related to his service, or 
a service-connected disability.  Simply stated, the Board 
finds that the service medical records and post-service 
medical record outweigh the veteran's statements, and the lay 
statement, which have been found to be of very limited 
probative value.    

The veteran asserts that he is entitled to a rating in excess 
of 10 percent for his service-connected chondromalacia of the 
right knee, with instability, currently evaluated as 10 
percent disabling, his right knee arthritis, currently 
evaluated as 10 percent disabling, and his left Achilles 
tendon repair, currently evaluated as 40 percent disabling.    

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1 (2007).  

With regard to all increased rating claims, the claims files 
include a number of documents associated with the veteran's 
various places of employment, dated prior to 2000, to include 
warnings for taking excessive leave, and a number of 
resignations.  A September 1996 statement from a physician, 
prepared for the "USSAH," indicates that the veteran's 
restrictions include intermittent standing, walking, 
kneeling, bending, and climbing stairs.  No specific 
disabilities are mentioned.  A report from the Office of 
Unemployment Compensation (OUC), dated in April 1998, shows 
that the OUC determined that the veteran had voluntarily left 
his employment as a health technician, that he failed to 
report for his hearing, and that his claim was denied.  A 
September 1999 Federal Court order indicates that the 
veteran's bankruptcy claim was granted.  

With regard to all claims for the time period in issue, the 
claims files include a number of leave requests which show 
that the veteran requested time off for left knee, or 
bilateral knee, and/or knee and ankle treatment.  A June 1996 
VA examination report notes full extension, and some 
difficulty in flexion.  A June 1997 disability certificate 
indicates that he was not to lift in excess of 50 pounds, or 
perform excessive standing or walking.  

A March 1998 statement from a claims examiner at the OUC 
states, "Due to a health condition you are not physically 
able to work," and that his claim was denied.  An October 
2002 letter of resignation shows that the veteran stated that 
he could not work due to "personal and family concerns."  A 
September 2004 letter of resignation shows that the veteran 
stated that he could not work due to "the recurrent surgical 
repair of my left knee and other extenuating circumstances" 
(emphasis added).  Such a report provides evidence against 
this claim.        

With regard to the claims for increased ratings for his right 
knee disabilities, the veteran's service medical records from 
his National Guard service show that in 1993, he received 
treatment for right knee symptoms incurred while using some 
stairs after playing basketball.  The assessment was 
chondromalacia patella.  A May 1997 VA examination report 
shows that X-rays indicated right knee degenerative 
arthritis.  

In July 1994, the RO granted service connection for 
degenerative changes of the right knee, evaluated as 
noncompensable (0 percent disabling).  There was no appeal, 
and the RO's decision became final.  See 38 U.S.C.A. § 
7105(c)(West 2002).  The RO subsequently granted service 
connection for right knee chondromalacia, and assigned a 
separate evaluation of 10 percent.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997).  This disability is currently 
characterized as "chondromalacia of the right knee, with 
instability."  The RO subsequently increased the veteran's 
rating for right knee arthritis to 10 percent.  

In February 2001, the veteran filed a claim for an increased 
rating for his right knee disabilities.  In March 2003, the 
RO denied the claims.  The veteran has appealed.  

The veteran's chondromalacia of the right knee, with 
instability, has been rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257.  Under 38 C.F.R. § 4.71a, 
DC 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  

The Board finds that the evidence is insufficient to show 
that the veteran's right knee is productive of moderate 
recurrent subluxation or lateral instability.  In this 
regard, the evidence includes VA and non-VA treatment 
reports, dated beginning in 2001, which show a number of 
treatments for complaints of bilateral knee symptoms, to 
include pain and swelling.  A 2001 report from Georgetown 
University Hospital shows treatment for right knee pain and 
indicates that there was no instability, and that his 
ligaments were normal, with another notation that the MCL 
(medial collateral) and LCL (lateral collateral) ligaments 
were intact.  A November 2002 QTC examination report shows 
that on examination, the knee did not show any signs of 
recurrent subluxation, or locking.  A report from Ballston 
Orthopaedics, dated in September 2002, shows that the veteran 
"denies any significant instability."  The report notes 
that he appeared to be stable in varus and valgus planes.  A 
VA MRI report for the right knee, dated in December 2005, 
contains findings noting that the cruciate ligaments, 
quadriceps and patellar tendons, and collateral ligaments, 
were all intact.  A July 2006 VA examination report notes 
"slight" recurrent subluxation.  Medial and lateral 
collateral ligament stability tests, and medial and lateral 
meniscus tests, were within normal limits.  The diagnoses 
noted "mild instability" with movement.  A February 2008 VA 
examination report shows that the veteran complained of right 
knee symptoms that included instability.  On examination, 
there was no significant instability.  

These records, as a whole, provide highly probative evidence 
against this claim. 

In summary, the veteran's ligaments have consistently been 
found to be intact.  The July 2006 VA examination report 
characterized the veteran's instability as "mild" and 
"slight," and the February 2002 VA examination report shows 
that the examiner determined that there was no significant 
instability.  Accordingly, the Board finds that the evidence 
is insufficient to show that the veteran's right knee is 
productive of moderate recurrent subluxation or lateral 
instability, and that the requirements for a rating in excess 
of 10 percent under DC 5257 have not been met.  The claim 
must therefore be denied.  The Board notes that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202 (1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code, see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), under 38 C.F.R. § 4.71a, DC 5256, 
ankylosis of the knee at a favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation.  Ankylosis is immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent 
rating is warranted for dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint.

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a moderate knee or ankle disability.  

A rating in excess of 10 percent is not warranted under DC 
5256, DC 5258, or DC 5262, as the clinical findings do not 
show that the veteran has dislocated right knee semilunar 
cartilage, ankylosis of the right knee, or a malunion of the 
right tibia and fibula.   

With regard to the increased rating claim for right knee 
arthritis, this has been evaluated under 38 C.F.R. § 4.71a, 
DC 5003, which essentially provides that arthritis will be 
rated on the basis of limitation of motion of the affected 
joint.  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 20 percent rating will be 
assigned for flexion limited to 30 degrees or extension 
limited to 15 degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

In this case, the veteran's right knee has been shown to have 
arthritis.  The recorded ranges of motion are as follows: a 
September 2002 report from Ballston Orthopaedics shows that 
the right knee had extension of 2 (two) degrees, and flexion 
of 130 degrees; the November 2002 QTC examination report 
shows that the right knee had extension of 0 degrees, and 
flexion of 130 degrees; an April 2004 VA progress note 
indicates that the right knee had a full range of motion 
("FROM") (specific degrees of motion were not provided); 
the July 2006 VA examination report shows that the right knee 
had extension of 0 degrees, and flexion of 130 degrees; the 
February 2008 VA examination report shows that the right knee 
had extension of 0 degrees, and flexion of 90 degrees.  

The Board finds that a rating in excess of 10 percent under 
DC 5260 or DC 5261 is not warranted.  The recorded ranges of 
motion for the right knee do not show that the veteran has 
ever been found to have for flexion limited to 30 degrees or 
extension limited to 15 degrees.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

Further, in VAOPGCPREC 9-04, General Counsel determined that 
separate disability ratings could be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  Here, range of motion of the right knee does not meet 
the criteria for even a 0 percent rating under DC 5260 or DC 
5261, i.e., flexion limited to 60 degrees, or extension 
limited to 5 degrees.  Therefore, separate ratings for 
limitation of right knee motion are not warranted.  

As a final matter, in conjunction with application of DC's 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca. 
Reports from Georgetown University Hospital, include a report 
dated in February 2001, which notes that range of motion, 
gait, and strength, were normal.  An August 2002 report notes 
that the veteran stated that he plays basketball and sports, 
and that pounding of his knees aggravated his pain.  The 
November 2002 QTC examination report shows that the veteran 
complained that his right knee gave out "constantly," and 
that he had crepitus, swelling, an inability to bear weight, 
and an inability to sleep due to pain.  On examination gait 
was normal, and it was noted that he could not lift heavy 
weight, and that prolonged walking was difficult.  A December 
2004 VA X-ray report for the right knee was normal.  The July 
2006 VA examination report shows complaints of pain, 
weakness, stiffness, and swelling, and that the veteran wore 
a brace.  On examination , he had normal posture, and gait, 
and the feet did not show any abnormal signs of weight 
bearing.  X-rays showed minimal narrowing of the joint space.  
The report notes that joint function was additionally limited 
by pain, fatigue and a lack of endurance after repetitive 
use, with no additional weakness or incoordination.  

The February 2008 VA examination report shows the following: 
the veteran complained of right knee pain and swelling, 
falling two to three times per year, and "giving out", with 
buckling while climbing stairs; he was able to squat four 
times with deep knee bends; there was no joint effusion, he 
could walk on his heels and toes (with some left ankle 
weakness and stiffness); he wore a brace; the diagnoses noted 
genu recurvatum of the right knee with some patellofemoral 
chondromalacia; he claimed to have been at his present job 
for 14 months, and to have lost about 25 days due to his 
condition; the examiner noted that limitation of knee flexion 
would affect squatting, kneeling, climbing, and prolonged 
sitting on a long plane ride; other than as noted, there was 
no further loss of range of motion, loss of endurance, 
increased fatigue, weakened movement, or incoordination, due 
to pain from repetitious movements of at least three times.  

The Board finds that a rating in excess of 10 percent based 
on functional loss due to pain is not warranted.  The veteran 
has consistently been shown to have a range of motion in his 
right knee which is greater than even that required for a 0 
percent rating under DC's 5260 or 5261, and there is 
insufficient evidence of functional loss due to right knee 
pathology to support a conclusion that the loss of motion in 
the right knee more nearly approximates the criteria for a 20 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  The Board 
therefore concludes that there is not a medical and factual 
basis upon which to conclude that there is functional loss 
due to pain in the veteran's right knee which is sufficient 
for a rating in excess of 10 percent at this time.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca.  Additionally, to assign two, 
separate compensable ratings based on painful motion under 
two separate diagnostic codes (i.e., under Diagnostic Codes 
5260 and 5261) would be in violation of the rule of 
pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  

Based on the foregoing, the Board finds that the evidence 
shows that a rating in excess of the currently assigned 10 
percent is not warranted for the veteran's right knee 
arthritis.  

With regard to the claim for an increased rating for service-
connected left Achilles tendon repair, the veteran's service 
medical records show that while on National Guard duty in 
April 1993, the veteran complained of a sharp burning pain 
while walking off the court after a basketball game.  He was 
diagnosed with a rupture of the Achilles tendon, and 
underwent surgical repair in April 1993.  His leg was casted 
for about four months.  He received essentially ongoing 
treatment for complaints of left ankle/Achilles tendon 
symptoms since that time.  A VA report, dated in August 1994, 
states that he should be allowed to be seated at work every 
four hours to minimize foot pain.  A March 1996 service 
examination report (performed in association with National 
Guard duty) shows that his lower extremities were clinically 
evaluated as normal.  In an associated "report of medical 
history" he complained of recurrent swelling and stiffness.  
38 C.F.R. § 4.1.  

In July 1994, the RO granted service connection for Achilles 
tendon, status post surgical repair, evaluated as 
noncompensable (0 percent disabling).  There was no appeal, 
and the RO's decision became final.  See 38 U.S.C.A. § 
7105(c)(West 2002).  The RO subsequently increased the 
veteran's rating to 40 percent.  See May 1998 rating 
decision.  

In February 2001, the veteran filed a claim for an increased 
rating.  In March 2003, the RO denied the claim.  The veteran 
has appealed.  

The veteran's left Achilles tendon repair has been rated 
under the provisions of 38 C.F.R. § 4.71a, DC's 5271-5262.  
See 38 C.F.R. § 4.27 (2007) (hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  The hyphenated diagnostic code in this case 
indicates that a limitation of ankle motion under diagnostic 
code 5271 is the service-connected disorder, and it is rated 
as if an impairment of the tibia and fibula under diagnostic 
code 5262 is the residual condition.  

The Board initially notes that the maximum rating provided 
under DC 5271 is 20 percent, and that the maximum rating 
provided under DC's 5262, and 5270, is 40 percent.  There is 
no potentially applicable diagnostic code which provides for 
a rating in excess of 40 percent, thus, the only possible 
basis for an award in excess of 40 percent is on an 
extraschedular basis.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  Thus, the Board has 
reviewed the entirety of the disability picture, but finds 
that it is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  Although the veteran has alleged that his left 
Achilles tendon symptoms cause him to miss a great deal of 
work, a disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15).  In this case, the evidence includes a 
February 2001 VA progress note which states that the left 
ankle had a full range of motion ("FROM").  The November 
2002 QTC report notes that an X-ray of the left ankle was 
normal.  The left ankle had dorsiflexion to 12 degrees, and 
planter flexion to 35 degrees.  The report notes that he 
could not lift heavy weight, and that he had difficulty on 
long drives or prolonged walking.  The February 2008 VA 
examination report shows complaints of pain, swelling, and 
locking, as well as recurrent sprains.  The veteran indicated 
that he had been working at his job for the last 14 months.  
On examination, motor function and sensation were intact.  
Dorsiflexion was to the neutral position, and planter flexion 
was to about 30 degrees.  The claims files contain a number 
of leave request forms, which include one request based on 
knee and ankle symptoms, for five days in 2006.  

In summary, neither frequent hospitalization, nor marked 
interference with employment due to the veteran's service-
connected left Achilles tendon disorder is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  

In deciding the veteran's increased rating claims, the Board 
has considered the determination in Hart v. Mansfield, 21 
Vet. App. 505 (2007), and whether the veteran is entitled to 
an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's right knee 
evaluations, or his Achilles tendon evaluation, should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the veteran had a worsening of 
his right knee disabilities, or left Achilles tendon 
symptoms, such that an increased rating is warranted.  

In reaching these decisions, the Board considered the 
benefit- of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in October 2002, June 2006, 
and January 2008, the veteran was notified of the information 
and evidence needed to substantiate and complete the claims.  
The October 2002 VCAA notice complied with the requirement 
that the notice must precede the adjudication.  

The VCAA notices did not discuss the criteria for increased 
ratings, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify him of the information 
and evidence necessary to substantiate the increased rating 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id.  Specifically, a review of the 
appellant's submissions, and his representative's 
submissions, received between 2004 and 2008, indicates an 
understanding of the issues, and actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  The Board further notes that the 
veteran's representative has submitted two briefs subsequent 
to the Supplemental Statements of the Case (SSOC's), dated in 
October 2004, and January and July of 2006.  These SSOC's 
listed the relevant criteria for increased ratings.  As both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claims, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claims, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.   Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence, 
and in a statement, dated in June 2006, the veteran stated 
that he had no further evidence to submit.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March and April of 2006, and in any event, as the 
claims have been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records, and the veteran has been afforded 
examinations.  An etiological opinion has been obtained.  

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  Therefore, there is sufficient competent medical 
evidence on file for the VA to make a decision on the claims.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a left knee disability is denied.  

A rating in excess of 10 percent for service-connected 
chondromalacia of the right knee, with instability, is 
denied.  

A rating in excess of 10 percent for service-connected right 
knee arthritis is denied.  

A rating in excess of 40 percent for service-connected 
Achilles tendon repair is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


